DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because they do not apply to the current rejection. With regard to the amendment filed wherein the width of the first processing end in a width direction of the vibration arm is orthogonal to both the extending direction and the thickness direction of the vibration arm, the Kawauchi reference is still deemed to read on the limitation when fig. 5B is relied upon for the teaching of the processing mark 17. Accordingly, the rejection has been amended below to match the current claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawauchi et al. US Patent Application Publication 2006/0070442 (hereinafter referred to as Kawauchi).
claim 1, Kawauchi discloses a vibration element comprising a base 12, a vibration arm 15A extending from the base and a weight 19 provided at the vibration arm and including a pair of weight ends (opposing top and bottom ends of weight 19 in fig. 1) aligned in an extending direction of the vibration arm, wherein a processing mark 17 in which the weight is thinned in a thickness direction (z-direction) of the vibration arm at portion of the weight, is formed at the weight (paragraph 0047), the processing mark 17 includes a first processing end (top end of fig. 5B) and a second processing end (bottom end of fig. 5B) aligned in the extending direction (y-direction) of the vibration arm, wherein at least the first processing end overlaps one weight end of the pair of weight ends of the weight in plan view in the extending direction of the vibration arm and a width of the first processing end in a width direction (x-direction) of the vibration arm, which is a direction orthogonal to both the extending direction (y-direction) of the vibration arm and the thickness direction (z-direction) of the vibration arm, is smaller than a width of the second processing end in the width direction of the vibration arm (element 17 is wider at the bottom of fig. 5B than at the top).
Regarding claim 2, Kawauchi discloses the pair of weight ends including a first end and second end, the base being closer to the second end than the first end, and the first processing end overlapping the first weight end in plan view as shown in fig. 5B, wherein the second end is the end closest to element 15A.
Regarding claim 3, Kawauchi discloses the pair of weight ends including a first end and second end, the base being closer to the second end than the first end, and the first processing end overlapping the second weight end in plan view as shown in fig. 5B, wherein the second end is the end closest to element 15A.

Regarding claim 8, Kawauchi discloses a method of manufacturing a vibration element which includes a base 12, a vibration arm 15A extending from the base and a weight 19 provided at the vibration arm, and including a pair of weight ends (opposing top and bottom ends of weight 19 in fig. 1) aligned in an extending direction of the vibration arm, the method comprising forming a processing mark 17 in which the weight is thinned or removed in a thickness direction of the vibration arm at a portion of the weight, at the weight (paragraph 0047), wherein  the formed processing mark includes a first processing end and a second processing end aligned in the extending direction of the vibration arm, wherein at least the first processing end overlaps one weight end of the pair of weight ends of the weight in plan view in the extending direction of the vibration arm and a width of the first processing end in a width direction (x-direction) of the vibration arm, which is a direction orthogonal to both the extending direction (y-direction) of the vibration arm and the thickness direction (z-direction) of the vibration arm, is smaller than a width of the second processing end in the width direction of the vibration arm (element 17 is wider at the bottom of fig. 5B than at the top).
Regarding claim 9, Kawauchi discloses the pair of weight ends including a first end and second end, the base being closer to the second end than the first end, and the first processing end overlapping the first weight end in plan view as shown in fig. 5B, wherein the second end is the end closest to element 15A.
Regarding claim 10, Kawauchi discloses the pair of weight ends including a first end and second end, the base being closer to the second end than the first end, and the 

Regarding claims 15-17, Kawauchi discloses a physical quantity sensor comprising the vibration element of claim 1 and a package that houses the vibration element (fig. 6) along with a circuit electrically coupled to the physical quantity sensor (paragraph 0053) which outputs a drive signal to the vibration element as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7, 11-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawauchi.
Regarding claims 4-7, the claims are directed towards specific sizes and shapes of the processing mark and the processing ends. Kawauchi discloses several embodiments in fig. 4-fig. 5C illustrating different arrangements for the processing mark comprising different shapes and sizes on the weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any shape or size for the processing mark including those claimed in order to adjust the resonant frequency of the masses as desired to ensure they vibrate in a desired In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 11-14, the claims are directed towards specific sizes and shapes of the processing mark and the processing ends. Kawauchi discloses several embodiments in fig. 4-fig. 5C illustrating different arrangements for the processing mark comprising different shapes and sizes on the weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any shape or size for the processing mark including those claimed in order to adjust the resonant frequency of the masses as desired to ensure they vibrate in a desired accurate manner, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 18, Kawauchi discloses the claimed invention however does not explicitly teach the physical quantity sensor as being used in a vehicle as claimed. Kawauchi does teach the sensor as being used in an apparatus (camera) under motion. Examiner takes official notice that inertial sensors were commonly employed in vehicles such as automobiles at the time of filing and it therefore would have been obvious to one of ordinary skill in the art to have used the sensor of Kawauchi in such a vehicle to detect motion for navigation or safety purposes. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK A SHABMAN/           Examiner, Art Unit 2861        

/PAUL M. WEST/           Primary Examiner, Art Unit 2861